 


 HR 1177 ENR: Removing Outdated Restrictions to Allow for Job Growth Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 1177 
 
AN ACT 
To direct the Secretary of Agriculture to release on behalf of the United States the condition that certain lands conveyed to the City of Old Town, Maine, be used for a municipal airport, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Removing Outdated Restrictions to Allow for Job Growth Act.  2.Release of reversionary interest (a)ReleaseNotwithstanding section 32(c) of the Bankhead-Jones Farm Tenant Act (7 U.S.C. 1011(c)), if the City of Old Town, Maine, makes a written request to the Secretary of Agriculture, the Secretary shall release, convey, and quitclaim, without monetary consideration, all rights, title, and interest of the United States in and to the lands specified in subsection (b).  
(b)Lands specifiedThe lands subject to subsection (a) include only the lands— (1)conveyed by the United States to the City of Old Town, Maine, under section 32(c) of the Bankhead-Jones Farm Tenant Act (7 U.S.C. 1011(c)) by the deed dated June 5, 1941;  
(2)proposed for conveyance by the City of Old Town, Maine, for the purpose of economic development; and  (3)described in the written request submitted by the City of Old Town, Maine, to the Secretary of Agriculture pursuant to subsection (a).  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
